Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-CV-1367-REB

ANNE LANDMAN,
Plaintiff,
VS.
RAY SCOTT, Colorado State Senator for
Senate District 7, in his individual and

official capacities,

Defendant.

 

fRPROPOEED] SCHEDULING ORDER

 

1. DATE OF CONFERENCE AND APPEARANCES OF COUNSEL
A scheduling conference for this matter is set for July 23, 2019, at 9:00 a.m., at
the Alfred A. Arraj United States Courthouse, 901 19th Street, Denver CO, Courtroom

A-402, before United States Magistrate Judge Scott T. Varholak. The following

persons represent the parties in this matter:

 

 
 

 

   

Ashley I. Kissinger #36639

J. Matthew Thornton #48803

Mark D. Wilding Jr. #50177
BALLARD SPAHR LLP

1225 Seventeenth Street, Suite 2300
Denver, Colorado 80202-5596
Telephone: (303) 376-2407
kissingera@ballardspahr.com
thorntoni@ballardspahr.com
wildingm@ballardspahr.com

Mark Silverstein, #26979

Sara R. Neel, #36904

ACLU Foundation of Colorado
303 E. 17th Street

Denver, Colorado 80203
Phone: (720) 402-3104
sneel@aclu-co.org

msilverstein@aclu-co.org

Attorneys for Plaintiff Anne Landman

2. STATEMENT OF JURISDICTION

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 2 of 14

Maureen R. Witt # 10665
Jessica J. Smith # 46435
HOLLAND & HART LLP
555 17th Street, Suite 3200
Denver, Colorado 80202
Telephone: (303) 295-8000
mwitt@hollandhart.com
jjsmith@hollandhart.com

Attorneys for Defendant Senator Ray
Scott

Plaintiff contends that this Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1343, because this action arises under the Constitution and laws of the

United States and is brought under 42 U.S.C. § 1983; that the Court has supplemental

jurisdiction over Ms. Landman’s state constitutional claims under 28 U.S.C. § 1367;

and that this Court has authority to grant declaratory and injunctive relief and award

nominal damages under 28 U.S.C. §§ 2201-02 and 42 U.S.C. § 1983.

For the reasons stated in Defendant’s Motion to Dismiss (Dkt. 18), Defendant

disputes this Court’s subject matter and supplemental jurisdiction over this dispute.

Plaintiff's federal-law claims are moot and are also barred by the Eleventh

Amendment, and this Court lacks supplemental jurisdiction over Plaintiffs state-law

claims, which are also moot.

 
Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 3 of 14

3. STATEMENT OF CLAIMS AND DEFENSES
a. Plaintiff:

Plaintiff Anne Landman is an outspoken Colorado resident who regularly
engages in protected speech on myriad online forums, including Facebook and
Twitter. Until 2017, Ms. Landman followed and engaged with content posted by
Defendant Scott - a Colorado State Senator — and her fellow constituents and others
on Senator Scott’s official Facebook page and Twitter timeline. However, in mid-2017,
after Ms. Landman posted her constitutionally protected opinion critical of Senator
Scott on his official Facebook page and Twitter timeline — opinions that were regarding
Senator Scott in his capacity as a senator — the senator blocked and banned her from
the interactive portions of his official social media accounts and deleted and/or hid her
comments based on her viewpoint.

After sending Senator Scott numerous unanswered requests to be unblocked
and unbanned from his social media accounts, Ms. Landman filed this lawsuit,
asserting claims under the First Amendment of the United States Constitution, brought
pursuant to 42 U.S.C. § 1983, and Article II, Section 10 of the Colorado Constitution.
As held by numerous courts across the nation — including just recently the Second
Circuit — the interactive spaces on social media accounts of public officials are public
forums where viewpoint discrimination is strictly prohibited. Knight First Amendment
Institute at Columbia Univ., et al. v. Donald J. Trump, et al., No. 18-1691, 2019 WL
2932440 (2d Cir. July 9, 2019) (affirming district court’s holding that President Trump

violated the First Amendment by blocking Twitter users with whom he disagrees);

Davison v. Randall, 912 F.3d 666, 687-88 (4th Cir. 2019) (affirming court’s holding,
9

 
Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 4 of 14

 

 

after bench trial, that elected county official violated a constituent’s First Amendment
rights when she banned him from her official Facebook page, a public forum, based on
the views expressed in his posts); Robinson v. Hunt Cty., No. 18-10238, 2019 U.S.
App. LEXIS 11013, at *9-10 (5th Cir. Apr. 15, 2019) (assuming, where defendant did
not contest the issue, that sheriff department’s Facebook page is a public forum where
viewpoint discrimination is constitutionally prohibited); accord One Wis. Now v.
Kremer, No. 17-cv-0820-wme, 2019 U.S. Dist. LEXIS 8828 (W.D. Wis. Jan. 18, 2019);
Garnier v. Poway Unified Sch. Dist., No. 17-cv-2215-W (JLB), 2018 U.S. Dist. LEXIS
87987 (S.D. Cal. May 24, 2018); Dingwell v. Cossette, No. 3:17-CV-01531 (VLB),
2018 U.S. Dist. LEXIS 95832, at *12-13 (D. Conn. June 7, 2018); Leuthy v. LePage,
No. 1:17-cv-00296-JAW, 2018 U.S. Dist. LEXIS 146894, at *45 (D. Me. Aug. 29,
2018); Campbell v. Reisch, No. 2:18-CV-04129-BCW, 2019 U.S. Dist. LEXIS 23034,
at *9-10 (W.D. Mo. Feb. 8, 2019).

Yesterday, Senator Scott filed a motion to dismiss claiming that the case is now
moot because he has unblocked and unbanned Ms. Landman. But it was only after
Ms. Landman filed this lawsuit that Senator Scott completely unblocked and unbanned
Ms. Landman from his Facebook page and Twitter account, even though she had sent
him a request to do so two weeks before she filed the suit (a request to which she
received no response whatsoever). Moreover, Senator Scott has not restored
commentary Ms. Landman previously posted on his official social media accounts that
he deleted. Senator Scott’s motion and affidavit submitted therewith do not (because
they cannot) meet the very high burden for the senator to demonstrate that this case is

moot. Ms. Landman is therefore entitled to all relief asserted in the Amended and

10
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 5 of 14

 

 

Supplement Complaint.

b. Defendant:

Anne Landman is a constituent of the Defendant, Senator Ray Scott, the
Colorado State Senator for Mesa County. Landman was, at one time, blocked from
accessing portions of Senator Scott's official Facebook page and Twitter account
(“Official Social Media”). Using his cell phone, Senator Scott voluntarily unblocked
and unbanned Ms. Landman from his Official Social Media in early 2019. He later
learned that in order to completely restore her access to his Official Social Media, he
had to also unban and unblock her using his computer, which he promptly did. It is
undisputed that Landman’s access to Senator Scott’s Official Social Media is
completely restored. Nonetheless, less than a month after Landman’s access was
completely restored, Landman filed this Amended Complaint, in which she alleges that
the fully remedied injury to her federal and state free-speech rights entitles her to
equitable and legal relief. As more fully stated in Defendant's Motion to Dismiss, all of
Landman’s claims must be dismissed: First, Landman’s federal-law claims for
equitable relief are moot because Senator Scott has already restored Landman’s
access to his Official Social Media accounts. Second, these same claims are barred
by the Eleventh Amendment because they seek either retrospective declaratory relief
or do not fall within the narrow Ex parte Young exception to Eleventh Amendment
immunity. Third, Landman’s federal-law claim for nominal damages fails because
Senator Scott is entitled to qualified immunity. In the Tenth Circuit, it is not clearly
established that the interactive portion of a governmental actor's official social media
account is a forum subject to First Amendment protection. Finally, Landman’s state-

11
Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 6 of 14

law claims fail because federal law provides an “adequate remedy” for Landman’s
alleged injury, and those claims are also moot. Allowing this suit to proceed would
embroil a state senator in litigation over an issue that has been fully remedied and is

over. The case should be dismissed.

4. UNDISPUTED FACTS

The following facts are undisputed:

1. Senator Scott created, administers, and moderates the Facebook page
“Ray Scott for Colorado”
(https:/Awww.facebook.com/rayscottforcolorado/), which is a social media
page he uses to communicate with people in his capacity as a state
senator.

2. This Facebook page identifies Senator Scott as a “Government Official”
and, specifically, as “Colorado Senator SD7.”

3. A “Contact Us” button appears on the page and directs Facebook users

to Senator Scott’s website, www.rayscottforcolorado.com, which

 

provides Senator Scott's official e-mail address,
ray.scott.senate@state.co.us, and his phone number in the Colorado
Senate.

4. Senator Scott created, administers, and moderates the Twitter handle
@ScottforColo (https://twitter.com/SCOTTFORCOLO).

5. Senator Scott’s Twitter account identifies him as a “Colorado Senator’
and displays his website, https:/Avww.rayscottforcolorado.com/, below

his picture.

12

 
Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 7 of 14

6. Atone point in time, Senator Scott banned Ms. Landman from his
Facebook page, but Senator Scott has fully restored Ms. Landman’s
access to his Facebook page.

7. — Atone point in time, Senator Scott blocked Ms. Landman from his
Twitter account, but Senator Scott has fully restored Ms. Landman’s
access to his Twitter account.

5. COMPUTATION OF DAMAGES

Plaintiff seeks nominal damages and attorneys’ fees and costs in an amount to
be determined at the conclusion of the litigation. Plaintiff also seeks injunctive and
declaratory relief.

Defendant seeks his attorneys’ fees and costs, to the extent permitted by law.

6. | REPORT OF PRECONFERENCE DISCOVERY AND MEETING UNDER FED. R.
CIV. P. 26(f)

a. Date of Rule 26(f) Conference.

June 12, 2019

b. Names of each participant at the Rule 26(f) conference and each
party he/she represented.

Ashley Kissinger, Sara Neel, Matt Thornton, and Mack Wilding appeared on behalf of
Plaintiff Anne Landman; Jessica Smith and Maureen Witt appeared on behalf of Defendant
Ray Scott.

c. Statement regarding Rule 26(a)(1) disclosures.

During the Rule 26(f) conference, the parties agreed to postpone Rule 26(a)(1)

disclosures to facilitate settlement discussions, which are ongoing. The parties will

serve their Rule 26(a)(1) disclosures on or before July 23, 2019.

13

 

 
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 8 of 14

d. Proposed changes, if any, in timing or requirement of disclosures
under Rule 26(a)(1).

The parties agreed to extend the Rule 26(1) disclosure deadline to July 23,
2019. Otherwise, the parties do not propose changes in timing or requirement of
' disclosures under Fed. R. Civ. P. 26(a)(1).
e. Statement concerning any agreements to conduct informal discovery.

None at this time.

f. Statement concerning any other agreements or procedures to reduce
discovery and other litigation costs, including the use of a unified exhibit
numbering system.

The parties will utilize a unified exhibit numbering system if requested by the
Court. Otherwise, the parties agree to abide by applicable sections of the Honorable
Judge Blackburn’s Civil Practice Standards. The parties agree to explore whether
there are procedures they can effectively employ in this case to reduce discovery and
other litigation costs. Specifically, the parties will immediately discuss and jointly
create an ESI protocol to govern discovery in this case upon any party’s service of
requests for production of documents, if not sooner. In addition to whatever other
procedures the parties agree to in the ES! protocol, the parties have agreed to make
productions in TIFF and native formats, with load files.

g. | Statement as to whether the parties anticipate that their claims or
defenses will involve extensive electronically stored information, or that
a substantial amount of disclosure or discovery will involve information
or records maintained in electronic form.

The full extent of documents to be produced during discovery is unknown at present.

At this time, the parties anticipate that their claims and/or defenses will involve at least some

electronically stored information and information or records maintained in electronic form,

14

 
Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 9 of 14

including, but not limited to, archived data from Senator Scott's official Facebook page and
Twitter account and Ms. Landman’s Facebook page and Twitter accounts, electronically
stored communications to and from Senator Scott (e.g., emails, texts, voicemails, etc.), and
electronically stored information relating to an ethics complaint that plaintiff filed with the
Colorado Senate. The discovery of some ESI will be directed toward third parties (e.g.,
Facebook, Twitter, and the Colorado Senate). At the Rule 26(f) conference, the parties
agreed that they have and will preserve such information. The parties will continue to
discuss the most efficient means for exchanging electronically stored information.

h. | Statement summarizing the parties’ discussions regarding the
possibilities for promptly settling or resolving the case.

At the Rule 26(f) conference, the parties discussed the possibility of promptly settling
or resolving the case, and they have since exchanged competing proposals. The parties
hope to resolve the case amicably prior to the July 23, 2019 scheduling conference. The
parties request that, if they are unable to do so, the Court schedule a settlement conference

before Magistrate Judge Varholak at the earliest possible time that works for both parties and

 

the Court, and that the parties be required to attend.
7. CONSENT
As set forth in the previously filed Consent to the Exercise of Jurisdiction by a
United States Magistrate Judge form [ECF No. 15], all parties have not consented to the

exercise of jurisdiction of a magistrate judge.

8. DISCOVERY LIMITATIONS

a. Modifications which any party proposes to the presumptive
numbers of depositions or interrogatories contained in the
Federal Rules.

15
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 10 of 14

At this time, neither party proposes any modification to the presumptive
number of depositions or interrogatories in the Federal Rules.
b. Limitations which any party proposes on the length of depositions.
None at this time.

c. Limitations which any party proposes on the number of requests for
production and/or requests for admission.

The parties propose as follows: Requests for admission served pursuant to
Fed. R. Civ. P. 36 shall be limited to no more than 75 in number, each of which shall
consist of a single request.
d. Other Planning or Discovery Orders.
None at this time.
9. CASE PLAN AND SCHEDULE
a. Deadline for Joinder of Parties and Amendment of Pleadings:

September 6, 2019
b. Discovery Cut-off:

February 28, 2020

c. Dispositive Motion Deadline:
April 30, 2020
d. —_ Expert Witness Disclosure

1. The parties shall identify anticipated fields of expert
testimony, if any.

Plaintiff currently anticipates designating an expert to testify about how

Facebook and Twitter work (including concepts such as blocking and banning users,

and deleting and hiding content, among other things).
16

 
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 11 of 14

Defendant anticipates retaining rebuttal experts for Plaintiff's anticipated expert

testimony.

2. Limitations which the parties propose on the use or
number of expert witnesses:

One (1) expert per side.

3. The parties shall designate all experts and provide
opposing counsel and any pro se parties with all
information specified in Fed. R. Civ. P. 26(a)(2) on or
before:

November 1, 2019

4. The parties shall designate all rebuttal experts and ©
provide opposing counsel and any pro se party with all
information specified in Fed. R. Civ. P. 26(a)(2) on or
before:

December 13, 2019
e. Identification of Persons to Be Deposed:
Plaintiff currently intends to depose the following persons:
e Defendant Scott (7 hours estimated);
e Kevin Grantham, President of the Colorado Senate at the time Plaintiff
Landman’s ethics complaint was denied (3 hours estimated);
e Any expert or rebuttal expert identified by Defendant Scott (7 hours
each estimated); and
e Any person identified in Defendant Scott's Rule 26(a)(1) disclosures (3-
7 hours each estimated).

Defendant currently intends to depose the following persons:

e Anne Landman (7 hours estimated);

17
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 12 of 14

e Any person identified in Plaintiff's initial disclosures (7 hours each
estimated); and

e Any expert retained by Plaintiff (7 hours each estimated).

f. Deadline for Interrogatories:

Plaintiff propeses-thatthe parties serve writterr interrogatories ne-taterthan

September 27-2019; Defendant proposes December 13, 2019.

g. Deadline for Requests for Production of Documents and/or
Admissions:

 

and/or Admissions-no later than September 27-2049; Defendant proposes December

13, 2019.
10. DATES FOR FURTHER CONFERENCES

a. Status conferences will be held in this case at the following dates
and times:

 

b. A final pretrial conference will be held in this case on
at o'clock m. A Final Pretrial Order shall be
prepared by the parties and submitted to the court no later than
seven (7) days before the final pretrial conference.

11. | OTHER SCHEDULING MATTERS

a. Identify those discovery or scheduling issues, if any, on which
counsel after a good faith effort, were unable to reach an
agreement.

None at this time.

 

 
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 13 of 14

b. Anticipated length of trial and whether trial is to the court or jury.

The parties anticipate a three (3) day trial to the Court.
Cc. Identify pretrial proceedings, if any, that the parties believe may

be more efficiently or economically conducted in the District
Court's facilities at 212 N. Wahsatch Street, Colorado Springs,
Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal
Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
2520; or the U.S. Courthouse/Federal Building,103 Sheppard
Drive, Durango, Colorado 81303-3439.

None at this time.

12. NOTICE TO COUNSEL AND PRO SE PARTIES

The parties filing motions for extension of time or continuances must comply with
D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon
the moving attorney's client, all attorneys of record, and all pro se parties.

Counsel will be expected to be familiar and to comply with the Pretrial and Trial
Procedures or Practice Standards established by the judicial officer presiding over the trial of
this case.

With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1 (a).

Counsel and unrepresented parties are reminded that any change of contact
information must be reported and filed with the Court pursuant to the applicable local

rule.

13. | AMENDMENTS TO SCHEDULING ORDER

This Scheduling Order may be altered or amended only upon a showing of good cause.

19

 
 

Case 1:19-cv-01367-REB-STV Document 22 Filed 07/23/19 USDC Colorado Page 14 of 14

DATED at Denver, Colorado, this A3 ~ 3 day of July, 2019.

BY THE COURT:

fa——

United States Magistrate Judge
Scott T. Varholak

 

 

 

APPROVED:

/s Ashley |. Kissinger /s Maureen R. Witt

Ashley I. Kissinger Maureen R. Witt

BALLARD SPAHR LLP HOLLAND & HART LLP

1225 Seventeenth Street, Suite 2300 555 17th Street, Suite 3200
Denver, Colorado 80202-5596 Denver, Colorado 80202
Telephone: (303) 376-2407 Telephone: (303) 295-8000
kissingera@ballardspahr.com mwitt@hollandhart.com

Attorney for Plaintiff Anne Landman Attorney for Defendant Ray Scott

20
